Case 2:09-bk-26198-BR Doc 55-3 Filed 10/29/20 Entered 10/29/20 08:00:49           Desc
        Exhibit Exhibit 3 - Bosse v Ruiz Complaint filed 03/08/2012 Page 1 of 3
Case 2:09-bk-26198-BR Doc 55-3 Filed 10/29/20 Entered 10/29/20 08:00:49           Desc
        Exhibit Exhibit 3 - Bosse v Ruiz Complaint filed 03/08/2012 Page 2 of 3
Case 2:09-bk-26198-BR Doc 55-3 Filed 10/29/20 Entered 10/29/20 08:00:49           Desc
        Exhibit Exhibit 3 - Bosse v Ruiz Complaint filed 03/08/2012 Page 3 of 3
